Name: Commission Regulation (EU) NoÃ 837/2010 of 23Ã September 2010 amending Regulation (EC) NoÃ 1418/2007 concerning the export for recovery of certain waste to certain non-OECD countries Text with EEA relevance
 Type: Regulation
 Subject Matter: Asia and Oceania;  deterioration of the environment;  trade policy;  world organisations;  Europe;  marketing;  environmental policy
 Date Published: nan

 24.9.2010 EN Official Journal of the European Union L 250/1 COMMISSION REGULATION (EU) No 837/2010 of 23 September 2010 amending Regulation (EC) No 1418/2007 concerning the export for recovery of certain waste to certain non-OECD countries (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EC) No 1013/2006 of the European Parliament and of the Council of 14 June 2006 on shipments of waste (1), and in particular the third subparagraph of Article 37(2) thereof, After consultation of the countries concerned, Whereas: The Commission has received a reply from Liberia to its written requests seeking confirmation in writing that certain waste which is listed in Annex III or IIIA to Regulation (EC) No 1013/2006 and the export of which is not prohibited under its Article 36 may be exported from the European Union for recovery in that country and requesting an indication from it as to which control procedure, if any, would be followed there. The Commission has also received further information relating to Andorra, China, Croatia and India. The Annex to Commission Regulation (EC) No 1418/2007 (2) should therefore be amended to take this into account, HAS ADOPTED THIS REGULATION: Article 1 The Annex to Regulation (EC) No 1418/2007 is amended in accordance with the Annex to this Regulation. Article 2 This Regulation shall enter into force on the fourteenth day following its publication in the Official Journal of the European Union. It shall apply from the date of entry into force. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 23 September 2010. For the Commission The President JosÃ © Manuel BARROSO (1) OJ L 190, 12.7.2006, p. 1. (2) OJ L 316, 4.12.2007, p. 6. ANNEX (1) The entry for Andorra is replaced by the following: Andorra (a) (b) (c) (d) all waste listed in Annex III of Regulation (EC) No 1013/2006 (2) The entry for China is replaced by the following: China (a) (b) (c) (d) From B1010:  Precious metals (except for gold, platinum)  Molybdenum scrap  Cobalt scrap  Manganese scrap  Scrap of Indium  Thorium scrap  Rare earths scrap  Chromium scrap From B1010:  Precious metals (gold, platinum)  Iron and steel scrap  Copper scrap  Nickel scrap  Aluminium scrap  Zinc scrap  Tin scrap  Tungsten scrap  Tantalum scrap  Magnesium scrap  Bismuth scrap  Titanium scrap  Zirconium scrap  Germanium scrap  Vanadium scrap  Scrap of Hafnium, Niobium, Rhenium and Gallium B1020-B1040 B1050 B1060 B1070 B1080-B1100 B1115 From B1120: all other waste From B1120: Transition Metals only those containing > 10 % V2O5, excluding waste catalysts (spent catalysts, liquid used catalysts or other catalysts) on list A B1130-B1200 B1210 B1220 B1230 B1240 B1250 From B2010: all other waste From B2010: Mica waste B2020 From B2030: all other waste From B2030: only tungsten carbide scrap B2040 B2060-B2130 From B3010: Cured waste resins or condensation products including the following:  urea formaldehyde resins  melamine formaldehyde resins  expoxy resins  alkyd resins From B3010  all other waste provided that are thermoplastic B3020 From B3030  all other waste From B3030:  Waste of wool or of fine or coarse animal hair, including yarn waste but excluding garnetted stock  Cotton waste (including yarn waste and garnetted stock)  Waste (including noils, yarn waste and garnetted stock) of man-made fibres B3035 From B3040  all other waste From B3040: only unvulcanized rubber B3050 B3060-B3070 From B3080  all other waste From B3080: only unvulcanized rubber B3090-B4030 From GB040  all other waste From GB040  only convertor slag from copper smelt containing > 10 % copper GC010 From GC020  all other waste From GC020  only waste cable & wire, e-motor scrap GC030 GC050-GG040 GH013 GN010-GN030 (3) The entry for Croatia is replaced by the following: Croatia (a) (b) (c) (d) all waste listed in Annex III of Regulation (EC) No 1013/2006 (4) The entry for India is replaced by the following: India (a) (b) (c) (d) all waste listed in Annex III of Regulation (EC) No 1013/2006 (5) After the entry for Lebanon, the following entry is inserted: Liberia (a) (b) (c) (d) B3020